DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 09/06/2022 are acknowledged and have been fully considered. Claims 1, 3, 4, 8-10, 13, 14 and 18 have been amended; claims 2, 6, 7, 11, 12, 16, 17, 19 and 20 have been canceled; no claims have been added or withdrawn. Claims 1, 3-5, 8-10, 13-15 and 18 are now pending and under consideration. 
The previous objections to claims 8 and 18 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 8 and 18 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claims.

Applicant's arguments on pages 9-15 of the remarks with respect to the rejections of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0048817 to Andersson et al.; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2018/0195443 to Abei et al. have been fully considered, and they are partially persuasive. 
Firstly, claim 1 is now differently rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of U.S. Patent Application Publication No. 2013/0054121 to Casoni et al.; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of Casoni, and in view of Abei by virtue of the amendments to the claim to include dependent claims 2, 6 and 7 which were previously rejected under these different grounds. In this regard, Applicant’s remarks are persuasive that the previous ground of rejection cannot be maintained in view of the amendments to the claim. However, the examiner respectfully cannot fully agree with the remaining remarks by Applicant.
Applicant asserts that Andersson fails to disclose that “the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter” (see pages 11-13 of the remarks). Applicant also asserts that Casoni does not disclose this claim element because a correction value K does not include a first offset and a second offset as claimed (see pages 13-14 of the remarks). Applicant also asserts that Abei does not disclose this claim element due to a lack of a second offset as claimed (see pages 14-15 of the remarks). Based on these assertions, Applicant also asserts that “the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time” is not disclosed by any of Andersson, Casoni, and Abei.
As noted by the prior art rejections of the final Office Action, the examiner does not disagree that Andersson does not disclose combining the reference value, the first offset and the second offset into a final value of the control parameter. Indeed, Andersson appears to lack a clear teaching as to whether the adaptive-adjustment method includes obtaining a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state (note: because an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state are recited in the alternative, it is sufficient to address one of the claimed alternatives). Therefore, Andersson also appears to lack a clear teaching as to whether the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter. 
Yet, as noted by the prior art rejections of the final Office Action, Andersson teaches: controlling the engine at a current time according to at least the first offset (as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0013, 0030, 0033 & 0036-0037, air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio via control of a charge forming device that is, for example, a fuel injector); and obtaining a reference value of the control parameter of the engine in at least one of a start-up state and a cold engine state [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005 & 0025-0037, the original default air-fuel ratio (e.g., “reference value”) is determined at the start of process 200 at times including when a total engine running time since engine start is below a specified limit (i.e., “Yes” at step 204) (e.g., “start-up state”), including when the internal combustion engine 10 has not yet warmed up from a cold start (e.g., “cold engine state”)]; the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value and the first offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0025, 0030 & 0033-0037, the air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio (e.g., “final value of the control parameter”), which is necessarily a combination of the original default air-fuel ratio and the “first offset”]; the obtaining comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); and detecting whether the engine is in the cold engine state at the current time (as discussed in detail above); and the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035).
However, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “controlling the engine at a current time according to at least the first offset” in line 17, and the claim also recites “the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the claim phase “controlling the operation of the engine at the current time according to at least the first offset” (emphasis added) appears to differently indicate that the method does not necessarily include combining the reference value, the first offset and the second offset into a final value of the control parameter or controlling the operation of the engine at the current time according to the final value of the control parameter by virtue of the broader phrasing “controlling the operation of the engine at the current time according to at least the first offset” not requiring controlling the operation of the engine at the current time additionally according to the reference value and/or the second offset and/or the final value.
Furthermore, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “determining that the engine is in the cold engine state at the current time” would not be performed as part of the method of claim 1 at times including when the conditional phrase “when the first number of revolutions is less than the second preset number of revolutions” is not satisfied during performing of “the detecting whether the engine is in the cold engine state at the current time” as part of the performing of the method of claim 1 (e.g., when the first number of revolutions is not less than the second preset number of revolutions), such that the claim phrase “when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation.
As also noted by the prior art rejections of the final Office Action, Andersson also appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state; however, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process steps “looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset” would not be performed as part of the method of claim 1 at times including when the conditional phrase “when it is detected that the engine is in the cold engine state at the current time” is not satisfied during performing of “the obtaining the second offset of the control parameter of the engine” as part of the performing of the method of claim 1 (e.g., when it is not detected that the engine is in the cold engine state at the current time), such that the claim phrase “when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation. Respectfully, it is clear from claim 1 that the engine need not be in the cold engine state during the performing of the adaptive-adjustment method, given that the cold engine state is presented in the alternative to a start-up state, and given that the “detecting whether…” step of the adaptive-adjustment method does not necessarily detect that the engine is in the cold engine state at the current time (e.g., when the first number of revolutions is not less than the second preset number of revolutions).
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044).
The examiner respectfully maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adaptive-adjustment method of Andersson with the teachings of Casoni to further include obtaining an offset of a fuel injection parameter, definable as a second offset, in a start-up state, such as a start-up state that is also a cold engine state, and combining the second offset with the reference value and the first offset into the final value of the fuel injection parameter to beneficially facilitate warming up of the engine during the start-up state, including when the start-up state is a cold engine state, during the initial warm-up via enrichment correction.
The examiner also respectfully maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adaptive-adjustment method of Andersson with the teachings of Casoni, if even necessary, to further include looking up the second offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters when it is detected that the engine is in the cold engine state at the current time, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state to beneficially aid starting and initial running of the cold engine by wetting an intake manifold wall more quickly for a relatively short number of engine revolutions during the initial warm-up of the cold engine via additional enrichment correction.
Also, regarding step 206 of Andersson (as mentioned by pages 11-13 of Applicant’s remarks), ¶ 0025 of Andersson states that: “For engine start-up, a default air-to-fuel ratio stored in the memory 78 associated with or part of the microcontroller 76 may be utilized. As shown in FIG. 4, upon engine start-up, the microcontroller 76 starts at 202 the process 200 and initiates a determination step 204 of the time the engine has run since start-up such as by counting the number of complete revolutions of the engine crankshaft and determines whether the total time is below a specified limit. For a typical two-stroke engine, this time limit of step 204 may be in the range of 500 to 25,000 revolutions and for a four-stroke engine in the range of 1,000 to 50,000 revolutions. Usually this provides more than enough time for an engine to warm up from a cold start. If this time limit has not been exceeded, the processor 76 implements step 206 to determine whether the engine is operating in a sufficiently stable manner to begin or initiate the process portion 300 (FIG. 5) of testing and potential change of the air-to-fuel ratio. This stability determination may be made by sensing the engine speed (RPM) for a specified number of revolutions (N) and determining whether this engine speed was within a specified range for this specified number of revolutions. This determination may be based solely on engine speed or optionally in conjunction with sensing the engine temperature and/or the position of the carburetor throttle valve 24. If the engine is not sufficiently stable, the processor returns to step 204 to determine if the engine running time limit has expired and, if so, proceeds to step 208 to abort the process 200, uses the start-up default air-to-fuel ratio for the rest of the period in which the engine is continuously operating, and at 210 the process 200 is ended for the rest of this period. If the run time has not expired and the stability determination step 206 was not satisfied, the microcontroller again implements the step 206 to determine the stability of the operating engine. If within the time limit of step 204, the engine becomes sufficiently stable, the microcontroller at step 212 starts the portion 300 shown in FIG. 5 of the process 200.” (emphasis added)
In other words, Andersson does, in fact, determine whether the engine is in a start-up state, including a start-up state that is a cold engine state.
Therefore, it is understood that Andersson modified by Casoni fully teaches or renders obvious an adaptive-adjustment method including “the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter” and “the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time,” as recited by amended independent claim 1 under a broadest reasonable interpretation. 

Applicant’s remarks appear to essentially reiterate the arguments against claim 1 via the following statements on page 15 of the remarks:

    PNG
    media_image1.png
    76
    577
    media_image1.png
    Greyscale

The examiner respectfully disagrees for at least the reasons discussed in detail above with respect to claim 1. Therefore, the rejections of claims 3-5, 8-10, 13-15 and 18 have also been maintained and updated in order to sufficiently address the amendments to the claims.

Claim Objections
Claims 2-5 and 8 are objected to because of the following informalities:
Claims 2-5 and 8 each recite “The method” in line 1, which should be amended in each instance to instead recite –The adaptive-adjustment method-- for consistency and proper antecedent basis with “An adaptive-adjustment method” in line 1 of claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-10, 13-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “controlling the engine at a current time according to at least the first offset” in line 17, and the claim also recites “the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claims 3-5 and 8 are dependent from claim 1, such that claims 3-5 and 8 also include the indefinite subject matter recited by claim 1, such that claims 3-5 and 8 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 3 recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 3. Claim 3 is dependent from claim 1, and claim 1 also recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 26. Firstly, it is unclear whether the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 3 of claim 3 is/are intended to be the same as or different from the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 26 of claim 1. Also, it is unclear whether the process step “obtaining a rotational speed and a temperature of the engine at the current time” is intended to be performed twice by the method by virtue of the repetitive phrasing of the process step in claim 3. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 4 recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 3. Claim 4 is dependent from claim 1, and claim 1 also recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 26. Specifically, it is unclear whether the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 3 of claim 4 is/are intended to be the same as or different from the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 26 of claim 1. Also, it is unclear whether the process step “obtaining a rotational speed and a temperature of the engine at the current time” is intended to be performed twice by the method by virtue of the repetitive phrasing of the process step in claim 4. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 5 is dependent from claim 4, such that claim 5 also includes the indefinite subject matter recited by claim 4, such that claim 5 is also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4.

Claim 5 recites “detecting a first number of revolutions from a start of the engine to the current time” in line 3. Claim 5 is dependent from claim 1 via claim 4, and claim 1 also recites “detecting a first number of revolutions from a start of the engine to the current time” in lines 41-42. Specifically, it is unclear whether the “first number of revolutions” detected and/or the “start of the engine” in line 3 of claim 5 is/are intended to be the same as or different from the “first number of revolutions” detected and/or the “start of the engine” in lines 41-42 of claim 1. Also, it is unclear whether the process step “detecting a first number of revolutions from a start of the engine to the current time” is intended to be performed twice by the method by virtue of the repetitive phrasing of the process step in claim 5. Thus, there appears to be improper antecedent basis for the limitations in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “means for controlling the engine at a current time according to at least the first offset” in lines 16-17, and the claim also recites “the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “controlling the engine at a current time according to at least the first offset” in line 18, and the claim also recites “the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claims 13-15 and 18 are dependent from claim 10, such that claims 13-15 and 18 also include the indefinite subject matter recited by claim 10, such that claims 13-15 and 18 are also rejected for at least the same reasons that claim 10 is rejected, as discussed in detail directly above with respect to claim 10.

Claim 13 recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 3. Claim 13 is dependent from claim 10, and claim 10 also recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 27. Firstly, it is unclear whether the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 3 of claim 13 is/are intended to be the same as or different from the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 27 of claim 10. Also, it is unclear whether the process step “obtaining a rotational speed and a temperature of the engine at the current time” is intended to be performed twice by the method by virtue of the repetitive phrasing of the process step in claim 13. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 14 recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 3. Claim 14 is dependent from claim 10, and claim 10 also recites “obtaining a rotational speed and a temperature of the engine at the current time” in line 27. Specifically, it is unclear whether the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 3 of claim 14 is/are intended to be the same as or different from the “rotational speed” and/or the “temperature of the engine” obtained at the current time in line 27 of claim 10. Also, it is unclear whether the process step “obtaining a rotational speed and a temperature of the engine at the current time” is intended to be performed twice by the method by virtue of the repetitive phrasing of the process step in claim 14. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 15 is dependent from claim 14, such that claim 15 also includes the indefinite subject matter recited by claim 14, such that claim 15 is also rejected for at least the same reasons that claim 14 is rejected, as discussed in detail directly above with respect to claim 14.

Claim 15 recites “detecting a first number of revolutions from a start of the engine to the current time” in line 3. Claim 15 is dependent from claim 10 via claim 14, and claim 10 also recites “detecting a first number of revolutions from a start of the engine to the current time” in lines 42-43. Specifically, it is unclear whether the “first number of revolutions” detected and/or the “start of the engine” in line 3 of claim 15 is/are intended to be the same as or different from the “first number of revolutions” detected and/or the “start of the engine” in lines 42-43 of claim 10. Also, it is unclear whether the process step “detecting a first number of revolutions from a start of the engine to the current time” is intended to be performed twice by the method by virtue of the repetitive phrasing of the process step in claim 15. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0048817 to Andersson et al. (hereinafter: “Andersson”) in view of U.S. Patent Application Publication No. 2013/0054121 to Casoni et al. (hereinafter: “Casoni”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Andersson in view of Casoni, and in view of U.S. Patent Application Publication No. 2018/0195443 to Abei et al. (hereinafter: “Abei”).
With respect to claim 1, Andersson teaches an adaptive-adjustment method for engine operation, wherein the method comprises: upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” would not be performed as part of the method of claim 1 at times including when the conditional phrase “upon receipt of an adaptive-adjustment instruction” is not satisfied during performing of the method of claim 1 (e.g., when no adaptive-adjustment instruction is received during the performing of the method of claim 1), such that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033, in one iteration of a process portion 300 of an adjustment routine (as started at step 212), an air/fuel mixture provided to an internal combustion engine 10 is adjusted from a relatively leaner pre-enrichment air/fuel ratio to a relatively richer post-enrichment air/fuel ratio including until, for example, a post-enrichment engine speed 2 is less than a pre-enrichment engine speed 1 by a first engine speed difference that is greater than zero (e.g., “preset drop value”), such as when the relatively leaner pre-enrichment air/fuel ratio is at engine peak power output or on a rich side of engine peak power output]; increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value (as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005 & 0025-0033, in another iteration of the process portion 300 of the adjustment routine, the air/fuel mixture provided to the internal combustion engine 10 is adjusted from a relatively richer pre-enleanment air/fuel ratio to a relatively leaner post-enleanment air/fuel ratio including until, for example, a post-enleanment engine speed 2 is less than a pre-enleanment engine speed 1 by a second engine speed difference that is greater than zero, such as when the relatively richer pre-enleanment air/fuel ratio is on a lean side of engine peak power output); determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter [as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0005, 0013 & 0025-0033, a new default air-fuel ratio is determined at step 218, in replacement of an original default air-fuel ratio, in response to the performing of the process portion 300, including in response to enleanment adjustment(s) and enrichment adjustment(s) via the process portion 300, where it is understood that the new default air-fuel ratio is necessarily separated from the original default air-fuel ratio by an offset definable as a “first offset” of a “fuel injection parameter”; because the control parameter comprises an ignition angle parameter, the control parameter comprises a fuel injection parameter, and the control parameter comprises an ignition angle parameter and a fuel injection parameter are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and it is understood that the claim phrase “wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation by virtue of inclusion of the conditional phrase “when the control parameter comprises both the ignition angle parameter and the fuel injection parameter” and the alternative phrasing of “the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter”]; controlling the engine at a current time according to at least the first offset (as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0013, 0030, 0033 & 0036-0037, air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio via control of a charge forming device that is, for example, a fuel injector); and obtaining a reference value of the control parameter of the engine in at least one of a start-up state and a cold engine state [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005 & 0025-0037, the original default air-fuel ratio (e.g., “reference value”) is determined at the start of process 200 at times including when a total engine running time since engine start is below a specified limit (i.e., “Yes” at step 204) (e.g., “start-up state”), including when the internal combustion engine 10 has not yet warmed up from a cold start (e.g., “cold engine state”)]; the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value and the first offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter [as depicted by at least Fig. 4 and as discussed by at least ¶ 0005, 0025, 0030 & 0033-0037, the air-fuel mixture of the internal combustion engine 10 is controlled according the new default air-fuel ratio (e.g., “final value of the control parameter”), which is necessarily a combination of the original default air-fuel ratio and the “first offset”]; the obtaining comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); and detecting whether the engine is in the cold engine state at the current time (as discussed in detail above); and the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “determining that the engine is in the cold engine state at the current time” would not be performed as part of the method of claim 1 at times including when the conditional phrase “when the first number of revolutions is less than the second preset number of revolutions” is not satisfied during performing of “the detecting whether the engine is in the cold engine state at the current time” as part of the performing of the method of claim 1 (e.g., when the first number of revolutions is not less than the second preset number of revolutions), such that the claim phrase “when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation; nevertheless, as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035].
As discussed in detail above, Andersson is understood to teach each and every one of the aforementioned limitations of the adaptive-adjustment method of claim 1 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not a contingent limitation and therefore necessarily further limits the adaptive-adjustment method of claim 1 AND that Andersson does not fully teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” and/or in such a case where the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not interpreted as a contingent limitation AND Andersson is not interpreted or relied upon to teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” it is also noted that Abei teaches an analogous adaptive-adjustment method (compare at least Figs. 4 & 5 of Abei with at least Figs. 5 & 6 of Andersson), in which enriching air/fuel ratio is, at least at times, performed during an engine speed test instead of enleaning the air/fuel ratio (as discussed by at least ¶ 0044).
Therefore, even if the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value” is not interpreted as a contingent limitation AND Andersson is not interpreted or relied upon to teach the claim phrase “upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adaptive-adjustment method of Andersson with the teachings of Abei, if even necessary, to include reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than a rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and the rotational speed after the reduction is greater than a preset drop value, upon receipt of an adaptive-adjustment instruction, because Abei demonstrates that enrichment control during the engine speed test is merely an alternative to enleanment control during the engine speed test, such that enrichment control is able to be performed in place of enleanment control during the engine speed test at least some of the time. Therefore, it is understood that such a modification, if even necessary, would merely amount to the application of a known technique to a known method (or device) ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).
Andersson appears to lack a clear teaching as to whether the adaptive-adjustment method includes obtaining a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state (because an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state are recited in the alternative, it is sufficient to address one of the claimed alternatives). Therefore, Andersson also appears to lack a clear teaching as to whether the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter. However, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the claim phase “controlling the operation of the engine at the current time according to at least the first offset” (emphasis added) appears to differently indicate that the method does not necessarily include combining the reference value, the first offset and the second offset into a final value of the control parameter or controlling the operation of the engine at the current time according to the final value of the control parameter by virtue of the broader phrasing “controlling the operation of the engine at the current time according to at least the first offset” not requiring controlling the operation of the engine at the current time additionally according to the reference value and/or the second offset and/or the final value.
Andersson also appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state; however, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process steps “looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset” would not be performed as part of the method of claim 1 at times including when the conditional phrase “when it is detected that the engine is in the cold engine state at the current time” is not satisfied during performing of “the obtaining the second offset of the control parameter of the engine” as part of the performing of the method of claim 1 (e.g., when it is not detected that the engine is in the cold engine state at the current time), such that the claim phrase “when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state” does not necessarily further limit the scope of the method of claim 1 under a broadest reasonable interpretation.
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adaptive-adjustment method of Andersson with the teachings of Casoni to further include obtaining an offset of a fuel injection parameter, definable as a second offset, in a start-up state, such as a start-up state that is also a cold engine state, and combining the second offset with the reference value and the first offset into the final value of the fuel injection parameter to beneficially facilitate warming up of the engine during the start-up state, including when the start-up state is a cold engine state, during the initial warm-up via enrichment correction. 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the adaptive-adjustment method of Andersson with the teachings of Casoni, if even necessary, to further include looking up the second offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters when it is detected that the engine is in the cold engine state at the current time, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state to beneficially aid starting and initial running of the cold engine by wetting an intake manifold wall more quickly for a relatively short number of engine revolutions during the initial warm-up of the cold engine via additional enrichment correction.

With respect to claim 3, Andersson modified supra teaches the method of claim 1, wherein the obtaining the reference value of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time (as discussed by at least ¶ 0025 of Andersson); however, Andersson appears to lack a clear teaching as to whether the obtaining the reference value of the control parameter of the engine comprises: obtaining a first table of preset control parameters, wherein the first table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value of the control parameter of the engine; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time in the first table. 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the reference value of the control parameter under the rotational speed and the temperature at a current time in the first table using an obtained first table of preset control parameters, wherein the first table comprises correspondence information among a rotational speed of an engine, a temperature of the engine to beneficially facilitate warming up of the cold engine during the initial warm-up of a cold engine via enrichment correction.

With respect to claim 4, Andersson modified supra teaches the method of claim 1, wherein the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time (as discussed by at least ¶ 0025 of Andersson); and detecting whether the engine is in the start-up state at the current time (as discussed in detail above with respect to at least claim 1); however, Andersson appears to lack a clear teaching as to whether the obtaining the second offset of the control parameter of the engine comprises: when it is detected that the engine is in the start-up state at the current time, looking up the offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state. However, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process steps “looking up the offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset” would not be performed as part of the method of claim 4 at times including when the conditional phrase “when it is detected that the engine is in the start-up state at the current time” is not satisfied during performing of “the obtaining the second offset of the control parameter of the engine” as part of the performing of the method of claim 1 (e.g., when it is not detected that the engine is in the start-up state at the current time), such that the claim phrase “when it is detected that the engine is in the start-up state at the current time, looking up the offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state” does not necessarily further limit the scope of the method of claim 4 under a broadest reasonable interpretation 
Casoni teaches obtaining a reference value of a fuel injection parameter, at times including in a start-up state (including when the start-up state is also a cold engine state), under a rotational speed of an engine and a temperature of the engine by looking up the reference value at a current time in a table, definable as a first table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value [for example, as discussed by at least ¶ 0026 & 0043-0044, fuel injection duration (e.g., “reference value”) is looked up based on an engine speed (via an engine speed sensor), an engine temperature (via an engine temperature sensor), and a number of engine revolutions (via the engine speed sensor) using a calibration table (e.g., “first table”) relating the engine temperature, the number of engine revolutions, and the fuel injection duration (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value”), including during initial warm-up of a cold engine at which time air/fuel mixture is controlled to be richer than normal to facilitate warming up of the engine]; obtaining an offset, definable as a second offset, of the fuel injection parameter corresponding to the start-up state (including when the start-up state is also the cold engine state) under the rotational speed of the engine and the temperature of the engine by looking up the second offset in a table, definable as a second table or a third table, which comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset corresponding to the start-up state (including when the start-up state is also the cold engine state) [as discussed by at least ¶ 0026 & 0044, during engine cranking and the very initial engine operating time period, an enrichment value (e.g., “second offset”) of fuel injector operation is determined based on the engine temperature (via the engine temperature sensor) and a number of engine revolutions (via the engine speed sensor) from calibration enrichment planes (e.g., “second table” or “third table”) relating the engine temperature, the enrichment value, and the number of engine revolutions detected using the engine speed sensor (e.g., “correspondence information among the rotational speed of the engine, the temperature of the engine, and the second offset”), including for a relatively short number of engine revolutions during the initial warm-up of the cold engine at which time air/fuel mixture is controlled to be richer than normal to aid starting and initial running of the engine by wetting an intake manifold wall more quickly]; and combining the second offset with the reference value into a final value of the fuel injection parameter for controlling operation of the engine at a current time (as discussed by at least ¶ 0043-0044). 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Andersson with the teachings of Casoni to further include looking up the second offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters when it is detected that the engine is in the start-up state at the current time, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state, to beneficially aid starting and initial running of the cold engine by wetting an intake manifold wall more quickly for a relatively short number of engine revolutions during the initial warm-up of the cold engine via additional enrichment correction.

With respect to claim 5, Andersson modified supra teaches the method of claim 4, wherein the detecting whether the engine is in the start-up state at the current time comprises: detecting a first number of revolutions from a start of the engine to the current time; judging whether the first number of revolutions is less than a first preset number of revolutions, wherein the first preset number of revolutions represents the number of revolutions required for the engine from the start of the engine to an exit from the start-up state; and when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that that the process step “determining that the engine is in the start-up state at the current time” would not be performed as part of the method of claim 1 at times including when the conditional phrase “when the first number of revolutions is less than the first preset number of revolutions” is not satisfied during performing of “the detecting whether the engine is in the start-up state at the current time” as part of the performing of the method of claim 5 (e.g., when the first number of revolutions is not less than the second preset number of revolutions), such that the claim phrase “when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time” does not necessarily further limit the scope of the method of claim 5 under a broadest reasonable interpretation; nevertheless, as depicted by at least Fig. 4 and as discussed by at least ¶ 0025 & 0034-0035 of Andersson]. 

With respect to claim 8, Andersson modified supra teaches the method of claim 1, wherein the preset drop value is greater than 0 revolutions per minute and less than or equal to 200 revolutions per minute (as discussed by at least ¶ 0032 & 0034-0035; see at least MPEP 2131.03). 

With respect to claim 9, Andersson modified supra teaches an adaptive-adjustment device (microcontroller 70; apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024) for engine operation, comprising: means for reducing a ratio of air to fuel of an engine by a first preset step upon receipt of an adaptive-adjustment instruction, until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and a rotational speed after the reduction is greater than a preset drop value; means for increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value; means for determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter, wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter; means for controlling operation of the engine at a current time according to at least the first offset; and means for obtaining a reference value and a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state; the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter; the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in the cold engine state at the current time; and when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state; and the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as discussed in detail above with respect to at least claim 1, and apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024 of Andersson).

With respect to claim 10, Andersson modified supra teaches an electronic device (70), comprising a memory (78) and a processor (76), wherein the memory stores a computer program (apparent from at least Figs. 4-6 in view of at least ¶ 0024 & 0037), and the processor is configured to execute the computer program to implement an adaptive-adjustment method for engine operation comprising: upon receipt of an adaptive-adjustment instruction, reducing a ratio of air to fuel of an engine by a first preset step until a rotational speed after the reduction is less than the rotational speed before the reduction, and a rotational speed difference between the rotational speed before the reduction and a rotational speed after the reduction is greater than a preset drop value; increasing the ratio of air to fuel of the engine by a second preset step until a rotational speed after the increase is less than a rotational speed before the increase, and a rotational speed difference between the rotational speed before the increase and the rotational speed after the increase is greater than the preset drop value; determining a first offset of a control parameter corresponding to an adaptive-adjustment state for the engine according to a reduced ratio of air to fuel and an increased ratio of air to fuel, wherein the control parameter comprises at least one of an ignition angle parameter and a fuel injection parameter, wherein when the control parameter comprises both the ignition angle parameter and the fuel injection parameter, the first offset is applied to both the ignition angle parameter and the fuel injection parameter; controlling the engine at a current time according to at least the first offset; and obtaining a reference value and a second offset of the control parameter of the engine; wherein the second offset comprises at least one of an offset of the control parameter of the engine in a start-up state and an offset of the control parameter of the engine in a cold engine state; the controlling the operation of the engine at the current time according to at least the first offset comprises: combining the reference value, the first offset and the second offset into a final value of the control parameter, and controlling the operation of the engine at the current time according to the final value of the control parameter; the obtaining the second offset of the control parameter of the engine comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in the cold engine state at the current time; and when it is detected that the engine is in the cold engine state at the current time, looking up the offset of the control parameter corresponding to the cold engine state under the rotational speed and the temperature in a third table of preset control parameters, and taking the offset of the control parameter corresponding to the cold engine state as the second offset, wherein the third table of preset control parameters comprises corresponding information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the cold engine state; and the detecting whether the engine is in the cold engine state at the current time comprises: determining a second preset number of revolutions corresponding to the temperature, wherein the second preset number of revolutions represents the number of revolutions required for the engine at the temperature from the start of the engine to the exit from the cold engine state; detecting a first number of revolutions from the start of the engine to the current time; and when the first number of revolutions is less than the second preset number of revolutions, determining that the engine is in the cold engine state at the current time (as discussed in detail above with respect to at least claims 1 and 9, and apparent from at least Fig. 3 in view of at least Figs. 1 & 2 and in view of at least ¶ 0019-0024 of Andersson).

With respect to claim 13, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; obtaining a first table of preset control parameters, wherein the first table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the reference value of the control parameter of the engine; and looking up the reference value of the control parameter under the rotational speed and the temperature at the current time in the first table (as discussed in detail above with respect to at least claim 3). 

With respect to claim 14, Andersson modified supra teaches the electronic device of claim 12, wherein the adaptive-adjustment method for engine operation further comprises: obtaining a rotational speed and a temperature of the engine at the current time; detecting whether the engine is in the start-up state at the current time; and when it is detected that the engine is in the start-up state at the current time, looking up the offset of the control parameter corresponding to the start-up state under the rotational speed and the temperature in a second table of preset control parameters, and taking the offset of the control parameter corresponding to the start-up state as the second offset, wherein the second table comprises correspondence information among the rotational speed of the engine, the temperature of the engine, and the offset of the control parameter of the engine in the start-up state (as discussed in detail above with respect to at least claim 4). 

With respect to claim 15, Andersson modified supra teaches the electronic device of claim 14, wherein the adaptive-adjustment method for engine operation further comprises: detecting a first number of revolutions from the start of the engine to the current time; judging whether the first number of revolutions is less than a first preset number of revolutions, wherein the first preset number of revolutions represents the number of revolutions required for the engine from the start of the engine to the exit from the start-up state; and when the first number of revolutions is less than the first preset number of revolutions, determining that the engine is in the start-up state at the current time (as discussed in detail above with respect to at least claim 5). 

With respect to claim 18, Andersson modified supra teaches the electronic device of claim 10, wherein the preset drop value is greater than 0 revolutions per minute and less than or equal to 200 revolutions per minute (as discussed in detail above with respect to at least claim 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747